J. S34034/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                  v.                   :
                                       :
SAMUEL LEE COREY,                      :          No. 141 MDA 2020
                                       :
                       Appellant       :


    Appeal from the Judgment of Sentence Entered September 5, 2019,
             in the Court of Common Pleas of Bradford County
             Criminal Division at No. CP-08-CR-0000387-2019



COMMONWEALTH OF PENNSYLVANIA           :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                  v.                   :
                                       :
SAMUEL LEE COREY,                      :          No. 142 MDA 2020
                                       :
                       Appellant       :


    Appeal from the Judgment of Sentence Entered September 5, 2019,
             in the Court of Common Pleas of Bradford County
             Criminal Division at No. CP-08-CR-0000548-2019


BEFORE: PANELLA, P.J., BENDER, P.J.E. AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:         FILED OCTOBER 06, 2020

     Samuel Lee Corey appeals from the September 5, 2019 judgments of

sentence entered by the Court of Common Pleas of Bradford County following

his conviction of one count each of homicide by vehicle while driving under

the influence (“DUI”), DUI: controlled substance – combination of alcohol and
J. S34034/20

drug (second offense), filed at Docket No. CP-08-CR-0000387-2019 and DUI:

controlled substance – impaired ability (third offense), filed at Docket

No. CP-08-CR-0000548-2019.1          After careful review, we remand with

instructions.

        Appellant entered a guilty plea to the aforementioned offenses on

September 5, 2019. That same day, the trial court imposed an aggregate

sentence of 8 years, 9 months to 25 years’ imprisonment.          Appellant filed

timely post-sentence motions at both dockets on September 13, 2019, which

the trial court denied on December 20, 2019.

        Appellant filed timely notices of appeal on January 17, 2020, in

compliance with our supreme court’s directive in Commonwealth v. Walker,

185 A.3d 969 (Pa. 2018), and its progeny. The trial court ordered appellant

to file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b), and appellant timely complied. On March 4, 2020, the trial

court filed statements in lieu of opinions pursuant to Pa.R.A.P. 1925(a) at each

docket number.

        On May 11, 2020, appellant’s counsel, Patrick L. Beirne, Esq., filed with

this court an Anders brief pursuant to Anders v. California, 386 U.S. 738

(1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

Contained in the brief filed with this court are the following documents, listed

in the order in which they appear in the brief:


1   75 Pa.C.S.A. §§ 3735(a)(1)(ii), 3802(d)(3), and 3802(d)(2), respectively.


                                       -2-
J. S34034/20


              Anders brief referencing trial court Docket Nos.
               CP-08-CR-0000387-2019 and CP-08-CR-0000548-
               2019.

              Undated letter from counsel to appellant explaining
               appellant’s rights under Anders in compliance with
               Commonwealth v. Woods, 939 A.2d 896, 900
               (Pa.Super. 2007), citing Commonwealth v.
               Millisock, 873 A.2d 748, 752 (Pa.Super. 2005).
               Counsel’s letter only references Docket No. CP-08-
               CR-0000387-2019.

              Certificate of service certifying that counsel served
               the “foregoing” document on the attorney for the
               Commonwealth and appellant.

              Petition to withdraw as counsel referencing only
               Docket No. CP-08-CR-0000387-2019.

              A copy of appellant’s concise statement of matters
               complained of on appeal filed at Docket No. CP-08-
               CR-0000387-2019.

              A copy of appellant’s post-sentence motion for
               reconsideration of sentence filed at Docket No. CP-
               08-CR-0000387-2019.

              A copy of appellant’s post-sentence motion for
               reconsideration of sentence filed at Docket No. CP-
               08-CR-0000548-2019.

              A copy of appellant’s concise statement of matters
               complained of on appeal filed at Docket No. CP-08-
               CR-0000548-2019.

              A copy of the trial court’s statement in lieu of
               opinion in support of judgment of sentence
               pursuant to Pa.R.A.P. 1925(a) filed at Docket No.
               CP-08-CR-0000548-2019.

              A copy of the trial court’s statement in lieu of
               opinion in support of judgment of sentence
               pursuant to Pa.R.A.P. 1925(a) filed at Docket No.
               CP-08-CR-0000387-2019.


                                     -3-
J. S34034/20



               Copies of appellant’s Pennsylvania Commission on
                Sentencing Forms filed at both docket numbers.

      Separate from the document filed with this court, counsel filed a

certificate of service on May 11, 2020, wherein he certified that he served “the

attached document(s)” on the Commonwealth’s attorney.

      Based on our review of the Anders brief filed with this court, it is unclear

whether counsel enclosed copies of the Anders brief and accompanying

petition to withdraw as counsel with his undated letter to appellant, as

required.   See Woods, 939 A.2d at 900; Millisock, 873 A.2d at 752.

Moreover, counsel appears to have filed a petition to withdraw only at Docket

No. CP-08-CR-0000387-2019.        Accordingly, we remand this case so that

appellant’s counsel may either comply with the dictates of Anders and its

progeny and file a petition to withdraw at both docket numbers or, in the

alternative, file an advocate’s brief on the merits. Counsel shall have 30 days

from entry of this judgment order to comply. In the event counsel complies

the procedural mandates of Anders, appellant may respond within 45 days of

receipt of counsel’s Anders brief and accompanying petition and letter. In

the event counsel files an advocate’s brief on the merits, the Commonwealth

shall have 30 days thereafter to file a response.

      Case remanded. Jurisdiction retained.




                                      -4-